DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Lockman on 03/29/2021.
The application has been amended as follows: 
in the claims:
in claim 1's line 13, deleted "print heads" and insert --ejector heads--;
in claim 1's line 16, deleted "print heads" and insert --ejector heads--; and
in claim 1's line 18, deleted "print heads" and insert --ejector heads--.


Allowable Subject Matter
Claims 1–9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowing claim 1 is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at controller is programmed or and to form a predetermined number of layers without leveling them.
CRAWFORD US Patent No. 6,936,212 is considered the closest prior art of record.
As to claim 1, CRAWFORD discloses a printer comprising: 
an ejector head (24; 9:11–32), the ejector head having a plurality of ejectors (17; 9:46–48) fluidly connected to a supply of a material (48 and 22) to enable the ejector to eject material towards the platen.
While CRAWFORD fails to illustrate at least two ejectors, each ejector head having a plurality of ejectors fluidly connected to a supply of a material to enable the ejectors to eject material towards the platen, it would have been obvious to one of ordinary skill in the art as of the effective filing date to arrive at such a limitation for the benefit of multiple print heads each being dedicated to dispense their own build material (as taught by CRAWFORD at 11:7–9). Further, the mere duplication of known parts has no patentable significance unless a new or unexpected result is produced. See MPEP 2144.04(VI)(B) citing In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
CRAWFORD further discloses the printer comprising:
a platen (Figures 1 and 2; 14);
a leveling device (32; 10: 38–53);
a curing device (36; 11:19–42);
at least one member (18) to which the at least two ejector heads, the leveling device, and the curing device are mounted (10:50–52);
an actuator (26) operatively connected to the at least one member (18; 9:53–66);

and a controller (34):
operatively connected to the at least two printheads, the leveling device, the curing device, the source of rendered data, and the actuator, 
the controller being configured to operate the actuator to move the at least one member to position the at least two printheads, the leveling device, and the curing device with reference to the platen (11:43–66), 
to operate the plurality of ejectors in each of the at least two printheads to form portions of layers of an object supported by the platen (11: 58–59; 12:14–20)
	However, CRAWFORD fails to disclose that the controller is programmed or configured to suspend operation of the leveling device and to form a predetermined number of layers without leveling them. 
	A subsequent search failed to return a reference which would remedy the above deficiencies.
	Therefore, claim 1 is allowed because the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at controller is programmed or configured to suspend operation of the leveling device and to form a predetermined number of layers without leveling them.
Claims 2–9 are allowed for the same reasons via their dependency on claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 


Response to Arguments
	Applicant's remarks filed on 02/03/2020 are persuasive. The previous rejection under 35 USC 101 and prior art rejections are withdrawn. Claims 1–9 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048.  The examiner can normally be reached on Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/M.L.C./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743